DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 2/7/2022 that has been entered, wherein claims 1 and 3-20 are pending and claim 2 is canceled.
Specification
The objection to the title of the invention is withdrawn in light of Applicant’s amendment of 2/7/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 111029325 A) in view of Kawasaki (US 6,285,433 B1) both of record.
Regarding claim 16, Liu teaches a display device(Fig. 2) comprising: 
a display substrate(610) including a display area(600a) and a pad area(600b) located around the display area(600a); 
a plurality of light emitting elements(not shown, organic light emitting diode. page 3, paragraph 9) located on the display area(600a); 
a plurality of pads(620, page 3, paragraph 9) located on the pad area(600b) and connected to the plurality of light emitting elements(not shown, organic light emitting diode. page 3, paragraph 9); 
a flexible film(710, page 4, paragraph 1) attached to the display substrate(610); 
a plurality of lead wires(720, page 4, paragraph 1) disposed on the flexible film(710, page 4, paragraph 1), 
and 


Liu is silent in regards to the flexible film(710, page 4, paragraph 1) includes a first opening as a window portion between two lead wires(720, page 4, paragraph 1) adjacent to each other a in a plan view, and wherein the first opening passes through the flexible film(710, page 4, paragraph 1); 
a filling resin filling the first opening of the flexible film(710, page 4, paragraph 1),
and the filling resin directly contacts anisotropic conductive film(730, page 4, paragraph 2).

Kawasaki teaches a display device(Fig. 1b) wherein the flexible film(20, col. 7, lines 1-3) includes a first opening(21a, 21b, col. 7, lines 4-10) as a window portion between two lead wires(12, col. 7, lines 4-10) adjacent to each other a in a plan view, and wherein the first opening(21a, 21b, col. 7, lines 4-10) passes through the flexible film(20, col. 7, lines 1-3); a filling resin(22, col. 7, lines 11-18) filling the first opening(21a, 21b, col. 7, lines 4-10) of the flexible film(20, col. 7, lines 1-3) and the filling resin(22, col. 7, lines 11-18) directly contacts film(23, col. 7, lines 19-25). It would have been obvious to one 

Liu and the embodiment of Fig. 1b of Kawasaki do not explicitly teach the filling resin directly contacts anisotropic conductive film. However, the embodiment of Fig. 1b teaches the filling resin(22d, col. 7, lines 11-18) directly contacts film(23, col. 7, lines 19-25) and the embodiment of Fig 3 of Kawasaki teaches film 23 can contain anisotropic conductive particles(13, col. 9, lines 49-55). Inserting the filling resin of Kawasaki into the flexible film of Liu would result in the filling resin directly contacting the anisotropic conductive film of Kawasaki. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu, so that the filling resin directly contacts anisotropic conductive film, as taught by Kawasaki, in order to prevent excess force cause by pressing during mounting(col. 9, lines 56-65).


Kawasaki teaches a display device(Fig. 1b) wherein a light transmittance of the filling resin(22, col. 7, lines 11-18) is greater(translucent vs opaque, col. 7, lines 4-25) than a light transmittance of the flexible film(20, col. 7, lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu, so that a light transmittance of the filling resin is greater than a light transmittance of the flexible film, as taught by Kawasaki, so that the ultraviolet rays are allowed to reach the joint surfaces between conductive patterns and terminal electrodes, thereby enabling an ultraviolet curing resin existing on the joint surfaces to harden and allowing the TCP film to be mounted to display panels at a low temperature(col. 8, lines 37-44).
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Claim 1 now contains the allowable subject matter of claim 2 indicated in the OA dated 11/9/2021. 
Claims 3-10 depend on claim 1 and are allowed.
Please see the OA dated 11/9/2021 for reasons for allowance of claims 11-15.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please see the OA dated 11/9/2021 for reasons for the indication of allowable subject matter of claims 18-20.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Regarding claim 16, Applicant’s argue that the cited references, either alone or in combination thereof, do not disclose "the filling resin directly contacts the anisotropic conductive film," as recited in claim 1. Kawasaki discloses in FIG. 1(b) that conductive patterns 12 directly contact terminal electrodes 5 without an intervening conductive element such as claimed anisotropic conductive film. Although partially filling an opening, no intervening conductive element is disposed between the conductive patterns 12 and the terminal electrodes 5, and the translucent resin 22 partially filling the opening does not directly contact the intervening conductive element.

The examiner respectfully submits that Kawasaki discloses in FIG. 1(b) that filling resin 22d directly contacts film 23 and in Fig. 3 film 23 can be made into an anisotropic conductive film by the addition of anisotropic conductive particles 13(col. 9, lines 49-55). Thus film 23 with particles 13 is equivalent to the anisotropic conductive film(730, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892